Citation Nr: 0629580	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-20 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, for purposes of accrued benefits.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury, for purposes of accrued benefits.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disability, including hypertension, for 
purposes of accrued benefits.

4.  Entitlement to service connection for an abdominal aortic 
aneurysm, for purposes of accrued benefits.

5.  Entitlement to service connection for diabetic 
retinopathy, for purposes of accrued benefits.

6.  Entitlement to service connection for diabetic 
neuropathy, for purposes of accrued benefits.

7.  Entitlement to service connection for a bilateral foot 
disability, for purposes of accrued benefits.

8.  Entitlement to service connection for a left hand 
disability, for purposes of accrued benefits.

9.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to June 
1946.  He died in April 2003.  The appellant in this case is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In a September 2003 rating decision, the RO denied service 
connection for the cause of the veteran's death.  In October 
2003, the appellant disagreed with the RO's decision.  A 
Statement of the Case was issued in April 2004, and the 
appellant perfected an appeal in May 2004.  

In a May 2004 rating decision, the RO denied service 
connection for a cardiovascular disability, including 
hypertension, an aortic aneurysm, diabetic retinopathy, 
diabetic neuropathy, residuals of a back injury, residuals of 
a head injury, a bilateral foot disability, and a left hand 
disability, for purposes of accrued benefits.  The appellant 
submitted a notice of disagreement later that month.

In October 2005, the Board remanded the claim of service 
connection for the cause of the veteran's death for 
additional evidentiary development.  The Board remanded the 
remaining accrued benefits claims for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Pursuant to the Board's remand instructions, a Statement of 
the Case addressing the accrued benefits claims was issued to 
the appellant in January 2005.  She perfected an appeal by 
submitting a substantive appeal in March 2005.  

It is noted that a hearing was held in November 2004, in 
North Little Rock, Arkansas, before Kathleen K. Gallagher, a 
Veterans Law Judge who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107 (West 
2002) and who is rendering the determination in this case.  A 
transcript of the hearing has been obtained and associated 
with the claims folder.

Pursuant to her request, the appellant was scheduled for 
another Board hearing at the RO, to be held in January 2006.  
Although the appellant was notified of the time and date of 
the hearing by October 2005 letter, she failed to appear and 
neither furnished an explanation for her failure to appear 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.702(d) (2006), when an appellant fails to 
appear for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  

In August 2006, pursuant to 38 U.S.C.A. § 7101 and 38 C.F.R. 
§ 20.900(c), the Board advanced the appellant's case on the 
docket in light of her age.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the appellant seeks Dependency and Indemnity 
Compensation benefits, based on service connection for the 
cause veteran's death.  She also claims entitlement to 
accrued benefits.  A review of the record indicates that 
although the RO provided her a VCAA notification letter with 
respect to her claim for DIC benefits, she has not yet 
received the required notification with respect to her 
accrued benefits claims.  The Board further notes that during 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) has issued decisions 
elaborating on VA's VCAA notification duties.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, VCAA notice must 
include an explanation of:  1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial. 

In this case, the appellant's accrued benefits claims consist 
of both original service connection claims, and claims to 
reopen.  A review of the record shows that in June 2002, the 
veteran submitted an application for VA benefits, seeking to 
reopen previously denied claims of service connection for 
residuals of a head injury, residuals of a low back injury, 
hypertension, and coronary artery disease.  He also submitted 
several additional new claims, including service connection 
for an abdominal aortic aneurysm, diabetic retinopathy, 
diabetic neuropathy, a bilateral foot disability, and a left 
hand disability.  

In a December 2002 rating decision, the RO denied the 
veteran's claims and he submitted a notice of disagreement 
with the RO's decision in January 2003.  While his appeal was 
pending, however, the veteran died in April 2003.  

As a matter of law, veterans' claims do not survive their 
deaths.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
provisions of 38 U.S.C.A. § 5121, however, set forth a 
procedure for a qualified survivor to carry on, to the 
limited extent provided for therein, a deceased veteran's 
claim for VA benefits by submitting a timely application for 
accrued benefits.  Landicho, 7 Vet. App. at 47.

Based on the nature of the claims at issue, and to ensure 
that all due process requirements have been met, a remand of 
this matter is necessary to ensure that VA has fulfilled its 
notification responsibilities to the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with 
respect to all claims currently on 
appeal, which includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for a claim of service 
connection, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter should also 
include an explanation as to what 
constitutes new and material evidence to 
reopen the claims of service connection 
for residuals of a low back injury, 
residuals of a head injury, and a 
cardiovascular disability, including 
hypertension, as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  After the action above has been 
completed, the appellant should be 
afforded the opportunity to respond.  The 
RO should then reconsider the claims, 
reviewing the record in its entirety.  If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



